Case 1:20-mc-00212-AJN Document 5-22 Filed 05/21/20 Page 1 of 2




         EXHIBIT 22
         Case
          Case1:19-cv-00279-JLS-HBS Document
               1:20-mc-00212-AJN Document    41 Filed
                                          5-22   Filed05/21/20
                                                       05/06/19 Page
                                                                 Page21ofof21




                             UNITED STATES DISTRICT COURT

                       FOR THE WESTERN DISTRICT OF NEW YORK



JOHN CASTRO and JOYCE CASTRO,                                       CIVIL ACTION
                                                                    No.: 1:19-cv-00279
         Plaintiffs,

                        - against -

COLGATE-PALMOLIVE et al.,

         Defendants,


     RIO TINTO AMERICA INC.’S DISCLOSURE STATEMENT (Fed. R. Civ. P. 7.1)

         Defendant Rio Tinto America Inc., submits the following disclosure in accordance with Fed.

R. Civ. P. 7.1:

         Rio Tinto America Inc., is a wholly-owned subsidiary of Rio Tinto America Holdings Inc.,

which is a wholly-owned subsidiary of Rio Tinto Western Holdings Limited, which is a wholly-

owned subsidiary of Rio Tinto European Holdings Limited, which is a wholly-owned subsidiary of

Rio Tinto plc, which is a publicly held corporation. Rio Tinto plc has no parent corporation, and

there is no publicly held corporation that owns 10% or more of its stock.

Dated: New York, New York
       May 6, 2019

                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                               Attorneys for Defendant Rio Tinto America Inc.


                                          By: _/s/ Berj K. Parseghian_________
                                               BERJ K. PARSEGHIAN, ESQ.
                                               77 Water Street, Suite 2100
                                               New York, New York 10005
                                               212.232.1300




4816-4106-2294.1
